Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 4 and 8 are objected to because of an informality: the word “punch” should be inserted after “cleaving” in the phrase “advancing the splitting by the slitting or cleaving, ….” Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 2 recite close contact. The term “close” is subjective and renders the limitation indefinite.
a splitting direction in lines 19 and 22. It is unclear if these are referring to the same splitting direction.
Claim 2 recites a periphery in line 28. It is unclear if this is referring to the previously introduced periphery or is introducing a second periphery.
Claims 3 and 7 recites moving either the clamping device on at least one side of the clamping device or the metal plate, or the metal rod. It is unclear how the clamping device can be moved on one side of itself. The examiner recommends amending the claim so that the clamping device is moved on at least one side of the metal plate, or the metal rod.
Claims 4 and 8 recite advancing the splitting by the slitting or cleaving, …. 
Claims 5, 6, 9, and 10 are rejected for depending from one of claims 1 and 2.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,094,111 (“Creegan”) in view of Q. Collette et al., Evolution of historical riveted connections: joining technologies, installation techniques and calculation methods, WIT Transactions on the Built Environment, 2011 (“Collette”), US Patent No. 1,925,721 (“Johnston”), US Patent No. 4,433,949 (“Hallock”) and US Patent No. 4,909,763 (“Andersen”).
Claim 1 recites a method for manufacturing metal parts with split ends joined. Creegan is directed to joining metallic frame members having split ends (fig. 10, col. 5 lines 41-59). Creegan teaches a metal plate having a rectangular or a polygonal shape (element 72 illustrated in fig. 10). Wherein one of skill in the art of construction will appreciate that element 72 is a rectangular plate portion of a structural member (col. 4 lines 10-29). Creegan also teaches inserting another metal plate (middle projection 74 of element 70 illustrated in fig. 10, wherein one of skill in the art of construction will appreciate that elements 74 are rectangular plate portions of a structural member) between the split ends of the metal plate (fig. 10); and joining both the metals (fig. 10, col. 5 lines 41-54). Claim 1 also recites bringing said another metal plate into close contact with uniformly flat split surfaces of the split ends along a direction parallel to a splitting direction of the metal plate or the solid metal rod. As detailed above, the another metal plate is inserted between the split ends of the metal plate. As illustrated in fig. 10 of Creegan, this insertion brings the another metal plate into contact with uniformly flat surfaces of the split ends of the metal plate, wherein the another metal plate contacts the flat surfaces along a direction parallel to the flat surfaces, which is also parallel to the splitting direction.
Creegan fails to explicitly teach the joining being mutually and permanently by a method including any of pressing perpendicular to a splitting direction of the metal plate or the solid metal rod, welding, fusing, bolting, riveting, or gluing. However, this would have been obvious in view of Collette.
Collette is directed to permanent riveted connections (pages 295-297, wherein all references to Collette refer to the document submitted herewith). Collette teaches that rivets are a known substitute for bolts when connecting steel structural members, wherein, when compared with bolts, rivets are cheaper and provide better stiffness (pages 295-297). 
In this case, Creegan is directed to attaching structural members with bolts. Collette teaches that rivets are known substitutes for bolts when connecting structural components. 
Creegan et al. fail to explicitly teach securing a metal plate having a rectangular or a polygonal shape by pinching both sides thereof with a clamping device; advancing splitting by pressing a slitting punch or a cleaving punch. However, this would have been obvious in view of Johnston.
Johnston is directed to making yoke ends (page 1 lines 1-2), which one of skill in the art appreciates are intended to be connected to another member. Johnston teaches to perform a splitting operation on a piece of stock to cut the end into two halves, then the ends are bent such that the halves are parallel to each other (figs. 2-4, page 1 lines 43-72). 
In this case, Creegan and Johnston both teach a metal member having two parallel projections that are configured to connect to another member. Johnston teaches that the parallel projections can be formed by a splitting process followed by a bending process. Sine both Creegan and Johnston teach a connection member having an end with two halves that are parallel to each other, it would be predictable, and thus obvious, to form the split end of the plate of Creegan by a splitting and bending process.  
Creegan et al. fail to explicitly teach the pressing the punch against a cleft of a split for repeatedly two or more times until a split length reaches a specified extent, wherein, in advance of each time of each subsequent splitting operation of the two or more times, a position of at least one side of the clamping device that pinches both sides of the metal plate in a prior operation of securing, is moved along the metal plate in advance by a stroke-corresponding to a distance from a position of the cleft of the split toward a distal end of a split desired position, followed by securing of the metal plate by pinching both sides thereof with the clamping device, wherein, in each interval between splitting operations of the two or more times, pressing of the splitting punch or the cleaving punch is suspended. However, this limitation would have been obvious in view of Hallock.
Hallock is directed to splitting portions of a sheet material to create two halves (col. 1 lines 5-13). Hallock teaches to split portions of a sheet material by advancing the sheet material to a series of slitting stations (col. 3 lines 57-60). At the first slitting station, pressure pads 44 
It would be obvious to modify the method of Creegan et al. to divide the splitting operation into multiple stages in order to provide adequate support for the metal plate, wherein, in each stage the top surface of two clamps are moved downward a distance on the metal rod while the splitting punch is stopped. Creegan et al. teach a method of splitting the end of a metal plate via a punch. Hallock teaches one of ordinary skill in the art that a slitting punch operation can be performed in multiple stages wherein the clamps supporting the work piece are moved downward at each stage instead of at the same time as the punch. Hallock teaches that initially starting with the clamps pinching closer to the end of the piece to be slit, and moving the top surfaces of the clamps downward as the slit is increased can provide adequate support for the work piece and the split ends of the work piece at each stage of the slitting. It would be predictable to provide two clamps that are configured to be lowered on the rod in different stages because the clamps will still provide adequate support for the metal rod during the entire splitting operation.
Creegan et al. fail to explicitly teach on both sides in a case of the splitting punch or on one side in a case of the cleaving punch, a cutting edge is given a tapering shape having at least two taper portions of different angles or curvatures so that the taper portion of the side closer to a tip end of the cutting edge has a smaller inclination angle on a right side of a cross section of the cutting edge when measured counterclockwise from a horizontal axis extending perpendicular relative to a longitudinal axis passing through the cutting edge of the slitting punch or the cleaving punch with the cutting edge facing downward, or a smaller curvature than that of the taper on the side apart from the tip end of the cutting edge. However, this limitation would have been obvious in view Andersen.
Similarly to Creegan et al., Andersen is directed to splitting metal (col. 1 lines 60-63). Andersen teaches that it is known to split the ends of metal via a punch having two tapered portions 90b, 90d wherein the tapered portion 90d closest to the tip end has an angle measured counterclockwise from a horizontal axis that is less than the angle of the second tapered portion 90b (fig. 15, col. 9 lines 10-36). Andersen teaches that splitting metal with a punch having the structure illustrated in fig. 15 produces an unexpected burnishing effect and increases thickness of the split ends (col. 9 lines 23-31). 
It would be obvious to modify Creegan et al. such that the punch has two tapered portions wherein the tapered portion closer to the tip has an angle measured counterclockwise from a horizontal axis that is less than the angle of the second tapered portion. Both Andersen and Creegan et al. are directed to splitting the ends of  metal. Andersen teaches one of skill in the art that it is known and predictable to adequately split the ends of clamped metal via a punch having the claimed tapered surfaces and that doing so can produce a more highly polished contact and/or increase the thickness of the split portions. One of skill in the art will appreciate that having thicker split portions will allow for a stronger connection between the metal plates of Creegan et al.
Claim 2 has a similar scope as claim 1 with the following differences: determining a desired length of cutting plane in the thickness direction of a metal plate, or in the diameter direction of a solid metal rod; applying a slitting punch or a cleaving punch on a split-desired end of the metal plate, or the solid metal rod, on a boundary created by the cutting plane; and thereby the metal plate, or the solid metal rod, is partially split in a longitudinal direction along the cutting plane. As such, the rest of claim 2 is rejected for the same reasons as claim 1.
Regarding the differences of claim 2, Creegan et al. teaches the metal plate to be slit at a middle point of its thickness so that the split ends are of the same thickness (Creegan, fig. 10). As such, Creegan et al. teaches a cutting plane of a certain longitudinal length to be located at a 
Claims 3 and 7 recite the press-splitting is performed by pressing the slitting punch or the cleaving punch against the face of one end of the metal plate, or the solid metal rod, and against the cleft of the split for two or more times. This limitation is taught by Creegan et al. as detailed in claim 1, above.  
Claims 3 and 7 further recite repeating the operation of securing the metal plate, or the solid metal rod, with the clamping device after moving either the clamping device on at least one side of the clamping device or the metal plate, or the solid metal rod, by a specified stroke in one direction. As detailed in the rejection to claim 1, above, Creegan et al. teach lowering the top surface of the clamps by a predetermined distance at each stage of the slitting operation. As such, the normal logical outcome of moving the clamps downward is that the clamps will re-secure the metal rod after they are moved downward. 
Claims 4 and 8 recite the press-splitting by the slitting punch or the cleaving punch is performed with a progressive transfer method comprised of separate processing stages. Creegan et al. teach a slitting operation comprising at least three stages (figs. 3-5 of Hallock). Claims 4 and 8 further recite in each time of the press-splitting operation, the position of at least one side of the clamping device that pinches both sides of the metal plate or that pinches at least two opposite-facing portions on the periphery of the solid metal rod is moved in advance by the stroke corresponding to the distance from one end of the metal plate, or the solid metal rod, to the distal end of a split-desired portion. As detailed in the rejection to claim 1, above, when transitioning from the first to the second slitting stage of Creegan et al. (figs. 3 & 4 of Hallock), the upper surface of the clamps are moved downward a predetermined distance in a direction away from the end of the metal plate and towards the distal end of the split-desired position.
Claims 5 and 9 recite a groove cut or a nick line is made in advance on at least one of places in a peripheral portion of the end part of the metal plate, or the solid metal rod, wherein the places are a place where the slitting punch or the cleaving punch is applied to and a place periphery of the metal plate that corresponds to the split-desired portion of the metal plate, or the solid metal rod. The first slitting operation of Creegan et al. (i.e. fig. 3 of Hallock) forms a groove on the end of the metal rod in advance of the second and third slitting operations. The groove is formed where the cleaving punch is applied and corresponds to the split-desired portion of the metal rod.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Creegan et al. in view of Bright Hub Engineering, What is Structural Steel?, https://www.brighthubengineering.com/structural-engineering/48671-structural-steel-construction-material/, published September 11, 2009 (“NPL”).
Regarding claims 7 and 12, Creegan et al. fail to explicitly teach the joining of the split ends of the metal plate, or split ends of the solid metal rod, and another metal plate is a joining between dissimilar metals. However, this limitation would have been obvious in view of NPL.
NPL teaches that building materials can be formed from different metals, for example different types of steel (pages 1-3, wherein all references to NPL refer to the document submitted herewith). 
	In this case, Creegan et al. teach connecting structural members formed from steel or other structural metal. NPL teaches that a wide varieity of dissimilar steels can be used as structural steel. It would be predictable to provide an adequate support structure formed of dissimilar structural steels because each steel has the requisite properties. Thus, it would be obvious to modify Creegan et al. such that the metal plates are dissimilar metals.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 10-16 of the remarks, Applicant argues that Dieter et al. fail to teach a metal plate having a rectangular or polygonal shape. The examiner agrees and has withdrawn the rejection over Dieter et al.
On pages 18-20 of the remarks, Applicant argues that Creegan and Collete fail to teach the ends of the metal plates being formed via a slitting punch, thus one of skill in the art would not look to Creegan to manufacture parts with split ends. Applicant further argues that Johnston teaches a splitting operation that is performed only once.
The examiner agrees that Creegan fails to teach a splitting method similar to Applicant’s claimed invention. However, one of skill in the art with ordinary creativity will appreciate that split ends of a metal plate can be split in a variety of ways. Johnston teaches that a splitting operation to cut the ends into halves is one way to split ends of a metal member having two parallel projections that are configured to connect to another member. Thus, the examiner is not convinced that it wouldn’t be obvious to modify Creegan such that the ends are split with a slitting punch. While Johnston teaches a single splitting operation, Hallock is relied on for teaching splitting operations with multiple operations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”